Citation Nr: 1030802	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  08-13 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Surviving spouse




ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1971 to March 1973.  
The Veteran had service in the Republic of Vietnam.  The Veteran 
died in August 2004, and the appellant is the surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas  
The appellant's disagreement with this rating decision led to 
this appeal.

The appellant testified before the undersigned Acting Veterans 
Law Judge in June 2010.  A copy of the transcript of this hearing 
has been associated with the claims file.  At the time of the 
hearing, the record was held open until July 22, 2010.  The 
period of time has passed without the submission of additional 
evidence.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the appellant's appeal has been obtained.

2.  The cause of death was metastatic melanoma.

3.  The death causing metastatic melanoma did not develop until 
many years after service.

4.  Service connection was not in effect for any disabilities at 
the time of the Veteran's death.

5.  There is no competent evidence of a link between the cause of 
his death and his presumed exposure during his service in the 
Republic of Vietnam to an herbicide agent.

6.  A disease presumed to be due to herbicide agent, to include 
diabetes mellitus, was not the principal cause or a contributory 
cause of death.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not 
warranted.  38 U.S.C.A. §§ 1110, 1116, 1310, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA & Other Preliminary Matters

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate her claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.

In a letter dated in August 2007, VA notified the appellant of 
the information and evidence needed to substantiate and complete 
her claim, including what part of that evidence she was to 
provide and what part VA would attempt to obtain for her.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Board notes that the 
appellant was not provided with a VCAA letter  that informed her 
of how to establish an effective date as required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board 
specifically finds, however, that the appellant is not prejudiced 
in this case as her claim is for entitlement to service 
connection for the cause of the Veteran's death.  She was given 
specific notice with respect to the elements of a claim for 
service connection for the cause of death and cannot be 
prejudiced by not receiving notice of downstream issues that are 
not reached by a denial of the underlying benefit.  Thus, the 
Board finds that VA met its duty to notify the appellant of her 
rights and responsibilities under the VCAA.

The United States Court of Appeals for Veterans Claims (Court) 
determined in Hupp v. Nicholson, 21 Vet. App. 342 (2007) that, 
when adjudicating a claim for dependency and indemnity 
compensation (DIC), VA must perform a different analysis 
depending upon whether a veteran was service connected for a 
disability during his or her lifetime.  The Court concluded that, 
in general, section 5103(a) notice for a DIC case must include 
(1) a statement of the conditions, if any, for which a veteran 
was service-connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a claim for service connection for the cause of the 
veteran's death based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a claim based on a condition not yet 
service connected.  After review of the August 2007 VCAA 
notification letter, the Board finds that it substantially 
satisfies the notification requirements set out in Hupp.  During 
the Veteran's lifetime, service connection was not established 
for any disabilities.  The letter provided specific notice 
regarding what was needed to substantiate the claim based on the 
appellant's contention regarding a connection between the 
Veteran's death and his presumed exposure to the herbicide agent, 
Agent Orange.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II), 
the Court held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the VCAA letter noted above 
was issued before the October 2007 rating decision on appeal.  
Thus, the rating decision is timely.  

The Board also finds that all necessary assistance has been 
provided to the appellant.  The claims file contains the 
Veteran's service treatment records and the identified 
pertinent/relevant medical treatment records.  The Board notes 
that VA did not obtain a VA opinion regarding whether the 
Veteran's death was attributable to service.  In Delarosa v. 
Peake, 515 F.3d 1319 (Fed. Cir. 2008), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that the 
VA law provision regarding when to provide a VA opinion, 
38 U.S.C.A. § 5103A(d), did not apply to a claim for DIC claims 
such as the claim for service connection for the cause of the 
Veteran's death currently before the Board.  Instead, VA needs to 
make reasonable efforts to assist the appellant in obtaining a 
medical opinion when such opinion is "necessary to substantiate 
the claimant's claim for a benefit."  See 38 U.S.C.A. 
§ 5103A(a).  In this case, the record contains the appellant's 
contention that the Veteran's death was due to herbicide exposure 
and the contention that he had diabetes mellitus and that 
diabetes contributed to his death.  There is no medical evidence, 
however, that indicates that the Veteran's death was connected in 
any way to herbicide exposure or that he died of a disease 
presumed to be due to such exposure, such as diabetes.  As 
discussed further below, there is no competent evidence of a link 
between the Veteran's death and his service.  Without such 
evidence, there is no need to obtain a medical opinion.

In view of the foregoing, the Board finds that VA has fulfilled 
its duty to notify and assist the appellant in the claim under 
consideration.  Adjudication of the claim at this juncture, 
without directing or accomplishing any additional notification 
and/or development action, poses no risk of prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

As noted, the appellant testified before the undersigned Veterans 
Law Judge in June 2010.  In Bryant v. Shinseki, --- Vet. App. ---
-, No. 08-4080 (Jul. 1, 2010), the Court held that 38 C.F.R. 
3.103(c)(2) (2009) requires that a Veterans Law Judge who 
conducts a hearing fulfill two duties to comply with the above 
the regulation.  These duties consist of (1) the duty to fully 
explain the issues and (2) the duty to suggest the submission of 
evidence that may have been overlooked.  Here, the undersigned 
both identified the issues and provided examples of the evidence 
that was needed to substantiate the claim on appeal, to include 
opinion evidence that the appellant could obtain from the 
Veteran's physicians.  The record was held open to allow for the 
submission of this evidence.  Moreover, neither the appellant nor 
her representative has asserted that VA failed to comply with 38 
C.F.R. 3.103(c)(2) nor has identified any prejudice in the 
conduct of the Board hearing.  Thus, after review of the record, 
the Board finds that the Board hearing substantially complied 
with Bryant.

Legal Criteria

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated during 
active military service.  See 38 U.S.C.A. § 1110.  Service 
connection may also be established for disease diagnosed after 
discharge from service when all the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).

Regulations provide that certain chronic diseases, including 
diabetes mellitus and malignant tumor (to include skin cancer and 
brain tumor) will be considered to have been incurred in or 
aggravated by service even though there is no evidence of such 
disease during the period of service. See 38 C.F.R. §§ 3.307, 
3.309.  In order for the presumption to apply, the evidence must 
indicate that the disability became manifest to a compensable (10 
percent) degree within one year of separation from service.  See 
38 C.F.R. § 3.307.

VA regulations further provide that, if a veteran was exposed to 
a herbicide agent during active service, presumptive service 
connection is warranted for disabilities listed in 38 C.F.R. 
§ 3.309(e).  Type II diabetes is listed.  Melanoma is not listed.  
38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).

The Secretary has also determined that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted.  See Diseases Not 
Associated with Exposure to Certain Herbicide Agents, 67 Fed. 
Reg. 42,600 (June 24, 2002).  See also 72 Fed. Reg. 32,395 (June 
12, 2007).  Notwithstanding the foregoing, the Federal Circuit 
has determined that the Veteran's Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. No. 
98-542, § 5, 98 Stat. 2725,  2727-29 (1984) does not preclude a 
claimant from establishing service connection with proof of 
direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  The rationale employed in Combee also applies to claims 
based on exposure to Agent Orange.  See Brock v. Brown, 10 Vet. 
App. 155 (1997).

To establish service connection for the cause of the veteran's 
death, evidence must be presented which in some fashion links the 
fatal disease to a period of active service or an already 
service-connected disability.  See 38 U.S.C.A. §§ 1110, 1310; 38 
C.F.R. §§ 3.303, 3.312.  In short, the evidence must show that a 
service-connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected disability 
to be the principal (primary) cause of death it must singly or 
with some other condition be the immediate or underlying cause or 
be etiologically related.  For a service-connected disability to 
constitute a contributory cause it must contribute substantially 
or materially; it is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that there 
was a causal connection.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312; see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding service origin, the degree of disability, 
or any other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists because 
of an approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  38 
C.F.R. § 3.102.

Factual Background & Analysis

The appellant contends that the Veteran death was attributable to 
service.  She specifically asserts that exposure to the herbicide 
agent, Agent Orange, during service in the Republic of Vietnam 
led to his cancer.  During the Board hearing, the appellant 
testified that the Veteran had diabetes, with the contention 
being that diabetes contributed to his death.

The Veteran died in August 2004.  The certificate of death lists 
the immediate cause of death as metastatic melanoma.  The 
approximate interval between onset and death was listed as eight 
months.  No other causes of death were listed.

During his lifetime, the Veteran did not file for service 
connection for any disabilities.  In December 1999, however, 
entitlement to nonservice-connected pension was granted.  

The appellant filed the claim for service connection for the 
cause of the Veteran's death in July 2007.  She wrote that the 
Veteran served in Vietnam and had been sprayed with Agent Orange 
during service.  She wrote that Agent Orange was the cause of his 
death.  She further wrote that he had been diagnosed as having 
melanoma, and later died from what was diagnosed as a brain 
tumor.  Treatment records confirm that the melanoma had 
metastasized to the brain.  The appellant has asserted that the 
diagnosis of melanoma was in 2003 and 2002 (in different 
documents).

The Board finds that service connection for the cause of the 
Veteran's death is not warranted.  The evidence establishes that 
the Veteran died of metastatic melanoma, with a metastasis in the 
brain.  The evidence, therefore, must show a connection between 
this cause of death and the Veteran's service.

At the time of the Board hearing, the appellant contended that 
diabetes was a contributing cause of death.  Service connection 
for diabetes mellitus would be warranted on a presumptive basis 
due to the Veteran's service in the republic of Vietnam.  There 
is no evidence, however, to support the contention that diabetes 
played a role in the Veteran's death other than her own 
statements and testimony.  There are no medical records of file 
that indicate that diabetes in any way played a role in the 
Veteran's death and the disease is not noted on the Veteran's 
certificate of death.  There is no competent evidence of a cause 
of death other than metastatic melanoma.

Metastatic melanoma is not one of the diseases presumed to be due 
to presumed herbicide exposure.  The evidence indicates that the 
disability developed many years after service and there is no 
medical evidence that indicates a link between the development of 
the cancer and service, to include the presumed herbicide 
exposure.  Further, no relevant disability in noted in the 
Veteran's service treatment records.  

The Board has carefully considered the appellant's lay 
statements.  She has not been shown to have medical expertise.  
To the extent her contentions seek to establish a link between 
diabetes and the Veteran's death, or between metastatic melanoma 
and herbicide exposure, these are assertions of medical etiology 
that require, in the Board's judgment, medical knowledge and 
training.  The appellant's statements in this regard are not 
competent, and thus, lack probative value.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

The Board is sympathetic to the appellant's contentions.  After 
consideration of the different theories of causation presented in 
this case, however, the Board cannot find a link between the 
Veteran's death and the Veteran's service.  38 U.S.C.A. §§ 1110, 
1116, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.312 (2009).  Thus, the Board 
finds that the preponderance of the evidence is against the 
claim.  Therefore, the benefit of the doubt doctrine is not 
applicable and the claim for service connection for the cause of 
the Veteran's death must be denied.  See 38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER


Entitlement to service connection for the cause of the Veteran's 
death is denied.


____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


